PER CURIAM.
The Petition for Writ of Certiorari reflected probable jurisdiction in this Court. We issued the Writ and have heard argument of the parties. After argument and upon further consideration of the matter, we have determined that the jurisdictional conflict as required by Article V, Section 4, Florida Constitution, F.S.A., does not ap*468pear. Therefore, the Writ must he and is hereby discharged and the Petition for Writ of Certiorari is dismissed.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, O’CONNELL, CALDWELL, ERVIN and BARNS (Retired), JJ., concur.